DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney Andrew Jagenow on 11/3/21.

Claims 1 and 10 are amended as follows:

1. (Currently amended) An apparatus comprising: 
a lateral arm;
a carriage assembly at least partially defining a pair of pins projecting therefrom which traverses along the lateral arm in a straight line along a predefined axis, the carriage assembly including a carriage and self-adjusting rollers which are loaded against the lateral arm by spring members, wherein the spring members include a resilient beam, wherein the resilient beam is designed to deflect and to apply a force when deflected, and wherein at least some of the self- adjusting rollers are movable laterally inwardly towards the lateral arm;
and a gun mount configured to support a biopsy gun, the gun mount at least partially defining a pair of slots for receiving the pair of pins, wherein the pair of slots are parallel to the predefined axis, and wherein the slots and the pins matingly engage one another;
wherein the predefined axis along which the carriage assembly traverses the lateral arm is parallel to an insertion direction of the biopsy gun.



a lateral arm; 
a carriage which traverses along the lateral arm in a straight line along a predefined axis; 
the carriage including self-adjusting rollers which are loaded against the lateral arm by spring members, wherein the spring members include a resilient beam, wherein the resilient beam is designed to deflect and to apply a force when deflected, and wherein at least some of the self- adjusting rollers are movable laterally inwardly towards the lateral arm;
a gun mount configured to support a biopsy gun, wherein the gun mount is alternatively mountable on the carriage in a first orientation using a first slot and a second orientation using a second slot, wherein the first slot and the second slot are arranged along a secondary axis which is orthogonal to the predefined axis; 
and a cam-actuated locking mechanism for securing the gun mount to the carriage; 
wherein the predefined axis along which the carriage traverses the lateral arm is parallel to an insertion direction of the biopsy gun.


Election/Restrictions
This application is in condition for allowance except for the presence of method claims 19-36 which are directed to an invention non-elected without traverse.  Accordingly, claims 19-36 have been cancelled.

Allowable Subject Matter
According to the above Examiner’s amendment, claims 1-3, 5-10, and 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 10 (as amended now) encompass an apparatus comprising (inter alia) a lateral arm and a carriage loaded against the lateral arm via self-adjusting rollers which are loaded by spring members including a resilient beam designed to deflect and apply a force when deflected to move the rollers inwardly towards the lateral arm. Upon 
Claim 6 encompasses an apparatus having a lateral arm, a carriage, a lock assembly, and a gun mount to support a biopsy gun which is lockable on the carriage in alternative 180 degree offset positions relative to one another.  The prior art at the time the invention was made — notably, Koutrouvelis — does not anticipate the claimed invention nor would such a claimed invention be otherwise reasonably obvious in view of the state of the pertinent art at the time of the invention.  Claim 9 is allowable by virtue of its dependence on claim 6.  
The combination of references provided under § 103 with which claim 7 (and, correspondingly, claim 8) was previously rejected do not make obvious the claimed structure — upon further review.   Notably, the particular recitation of a lead screw and lock assembly which applies frictional force to the screw in response to actuation of a cam shaft is not a feature which is reasonably obvious nor is clearly anticipated by the art of record or the state of the art at the time of the invention.
Claims 13-16 encompass a locking mechanism for securing a gun mount to a carriage which is not contemplated, explicitly or implicitly, by the prior art at the time the invention was made.  The use of a tee-nut in cooperation with a camshaft and a pilot pin in cooperation with a camshaft is not considered in the surgical implement mounting art.  The prior art generally contemplates more straightforward, less interactive arrangements (i.e., those with more simplistic fixative/fastening components to secure .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BENJAMIN S MELHUS/           Examiner, Art Unit 3791 

/SEAN P DOUGHERTY/           Primary Examiner, Art Unit 3791